United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3972
                                   ___________

Jeffrey Dean Vogt,                     *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       * Appeal from the United States
Lawrence E. Barrett, Judge; Timothy    * District Court for the
F. Dunning, Sheriff; W. H. Jackson,    * District of Nebraska.
Deputy; Howard, Unknown, Badge         *
# 1037, Omaha Police Dept. Firearms * [UNPUBLISHED]
Division; Greg Clemens, Deputy; C. J. *
Molek, Badge # 1111 Omaha Police       *
Dept. Firearms Division,               *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: April 29, 1999
                              Filed: May 4, 1999
                                  ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Jeffrey Dean Vogt appeals the dismissal of his 42 U.S.C. § 1983 action in which
he raised various claims relating to a search and seizure, and his subsequent contacts
with law enforcement officers. Having carefully reviewed the record and the parties’
briefs, we conclude the district court1 properly dismissed the claims against Judge
Lawrence E. Barrett and granted summary judgment in favor of the remaining
defendants.

      Accordingly we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
                                        -2-